Mr. Chief Justice Mulicet delivered the opinion of the Court: The town of LaSalle recovered a personal judgment, in the county court of LaSalle county, against Lyman Sander-son, the appellant, for $95.96, on account of taxes alleged to be due the town on a certain lot assessed in his name, and which appears on the tax books to have been forfeited to the State for the non-payment of said taxes. The present appeal is from that judgment. The’recovery was had in an action of debt, founded upon the 230th section of the Revenue act, which is as follows: “The county board may, at any time, institute suit in an action of debt, in the name of the People of the State of Illinois, in any court of competent jurisdiction, for the whole-amount due on forfeited property; or any town, county, city,, school district, or other municipal corporation to which any such tax may be due, may, at any time, institute suit in an action of debt, in its own name, before any court of competent jurisdiction, for the amount of such tax due any such-corporation on forfeited property, and prosecute the same to-final judgment.” A reversal is asked, first, because the record does not affirmatively show that the attorneys conducting the suit forth e town were authorized by a vote of the town to do so-Without stopping to inquire whether a formal vote of the-town is necessary to employ counsel in a case like this, (about which we express no opinion,) it is very clear that-mere absence of proof that counsel for plaintiff were thus, employed, affords no'ground for a reversal of the judgment. A question of this kind can not be successfully raised for the-first- time in an appellate tribunal, as is now sought to be-done. It is next objected that the record of the proceedings in the-county court fails to show that the collector published a list of the delinquent lands and lots, and gave notice of his intended application for judgment against the lot in question, as required by the 182d section of the Revenue act. We do-not regard it important to inquire whether this claim is well founded or not. It must be borne in mind the present suit wras not instituted for the purpose of ascertaining whether-the proceedings in the county court, culminating in the judgment against the lot charged with the taxes now sought to be-recovered, strictly conforms to all the requirements of the-statute, as in a case where the validity of a tax title is involved. On the contrary, this is simply a common law action of debt, to recover the town taxes due on the lot in question, for the years 1875,1877,1878 and 1879. . In all cases where-there has been a forfeiture of land for the taxes justly due upon it, this action will lie against the owner, notwithstanding omissions or irregularities have occurred in the tax proceeding which would be fatal to a tax title founded thereon. We have no doubt that one of the chief objects the legislature had in view in adopting this act, was to afford a safe and simple remedy for the collection of taxes, where, by reason of defects in the proceedings against the land itself, purchasers, would be deterred from buying at tax sales. We hold, therefore, that it is sufficient to charge the owner, in any case of this character, where there has been a forfeiture, in fact, of delinquent land at a regular tax sale for the taxes legally due thereon. All the evidence considered, we think this case is clearly brought within the rule here laid down, and are also of opinion that none of the objections urged as a ground of reversal are well founded. It is not deemed necessary, nor, indeed, proper, to enter into a discussion of the details of the evidence for the purpose-of demonstrating the correctness of the conclusion reached. Ordinarily such discussions are of but little interest or utility to those who have occasion to consult our Beports; hence, as. a general rule, they should be avoided. We perceive nothing-in this case to require a departure from the rule suggested. It is the facts as found, and the conclusions of law arising; thereon, that the profession are interested in. The conclusion reached in this case is supported with more- or less directness in the following cases: Biggins v. People,, 106 Ill. 270; Douthett v. Kettle, 104 id. 356. The judgment will be affirmed. Judgment affirmed.